Citation Nr: 1115328	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  05-24 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUE

Entitlement to an initial rating in excess of 70 percent for the Veteran's posttraumatic stress disorder (PTSD) since January 7, 2009 and in excess of 30 percent since February 19, 2004.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to January 1986, December 1990 to May 1991, and January 2003 to February 2004.
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Jackson, Mississippi.
	
In July 2008 the Board remanded the matter for additional development.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.


FINDING OF FACT

The Veteran's PTSD is manifested by delusions and hallucinations, grossly inappropriate behavior, a persistent danger of the Veteran hurting himself or others, and an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  


CONCLUSION OF LAW

The criteria for a schedular disability rating of 100 percent for the Veteran's PTSD have been met since February 19, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial increased rating for his PTSD.  A rating decision of November 2004, the subject of this appeal, granted the Veteran service connection for his PTSD and assigned a 30 percent rating from February 19, 2004.  Subsequently, in a rating decision of April 2009, the Veteran's evaluation was increased to 70 percent, effective from January 7, 2009.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
	
When, as in this case, an appeal is taken from an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App 119 (1999).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board has thoroughly reviewed the pertinent medical record in this matter.  While the Veteran's evaluation for his PTSD has been "staged" by the RO, on careful review of the evidence the Board can isolate no distinct time frames during the course of this appeal in which the Veteran's symptomatology was so different as to warrant separate evaluations.  The Board finds that throughout the course of this appeal, the Veteran's symptomatology has been consistent.  The evidence has consistently shown the Veteran to be fully occupationally and socially impaired.  On thorough review of the entire medical record, the Board finds that a 100 percent rating is warranted for the Veteran's PTSD from the original effective date assigned.  Under the General Rating Formula for Mental Disorders a 100 percent rating is warranted in the following circumstances:

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the evaluations assigned to the Veteran's disability, the Global Assessment of Functioning scores assigned by medical providers throughout the course of this appeal will be discussed.  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In this case, the Veteran's overall symptomatology indicates total occupational and social impairment.  The record shows the Veteran suffers from many symptoms included in the criteria for a 100 percent evaluation.  These include delusions or hallucinations, grossly inappropriate behavior, a persistent danger of the Veteran hurting himself or others, and the intermittent inability to perform activities of daily living.

As for delusions and hallucinations, in a private medical report of January 2010, the Veteran was noted to suffer from visual and auditory hallucinations.  A report from September 2009 was documented in which the Veteran was passed over for a promotion at work and plotted to kill his employer.  The examiner explained that, "at the time he thought he was going out on a mission 'outside the wire.' He thought he was with his platoon. He thought the police were part of his team when they came."  In a February 2009 VA examination the Veteran was noted to suffer from both auditory and visual hallucinations.  In a VA treatment note of February 2009 the Veteran was noted to hear voices.  On VA examination in January 2009 he was found to have visual hallucinations.  In a December 2006 private treatment report he was noted to suffer from visual hallucinations as well as olfactory hallucinations, involving smelling the scent of blood.  On VA examination in March 2006 the Veteran was noted to suffer from "sensory anomalies."  

As for grossly inappropriate behavior and a persistent danger of the Veteran hurting himself and others, the Veteran's violent tendencies have been documented throughout the record.  The February 2010 VA examiner noted the Veteran's suicidal ideation and homicidal ideation toward his supervisor.  In a January 2010 VA treatment note the Veteran reported he had been written up for threatening to hit a worker on the head with a hammer.  In a separate treatment record of January 2010 the Veteran admitted "handling a gun during a flashback."  In a September 2009 VA treatment record the Veteran stated he planned to shoot himself with a gun.  In another September 2009 record he reported having to walk away from a conflict at work so he did not hurt anyone, and having to call the suicide hotline four times. The February 2009 VA examiner found that the Veteran is suicidal and has homicidal thoughts toward his in-laws and sister-in-law.  February 2009 VA treatment records document that the Veteran was placed on a "high risk list" for suicide.  The January 2009 VA examiner noted he had struck a person in a bar and gets into verbal altercations with people.  He was again noted to have homicidal thoughts toward his in-laws and reported that he did not want "to be pushed that far."  In a January 2009 VA treatment record it was documented that the Veteran accused VA staff of calling him names, and in another record he reported having "a 357 magnum on the table next to him with every intention of 'blowing his brains out.'"  Records from June 2006 document assault charges filed against the Veteran by his wife.  The March 2006 VA examiner noted the Veteran had had several confrontations with co-workers and bosses.  In a July 2005 letter from an attorney representing the Veteran's late wife, it was documented that the Veteran threatened his late wife with death and physical violence.  

The Board further notes that upon his wife's death, custody of the Veteran's two minor children was taken from him and awarded to the children's grandparents.  Custody documents indicate that prior to her death the Veteran had attacked his wife, causing her "serious bodily harm," and that since her death he had threatened to kill both his children and the grandparents.  He was noted to have called his children "devils" and "crybabies," and have ridiculed them.  The Veteran's access to his children is limited to visitation supervised by his elderly mother.  

As for the Veteran's intermittent inability to perform activities of daily living, the February 2010 VA examination report reflects that the Veteran's mother shops for him and that someone else cleans his house.  The February 2009 examiner noted that he "needs his mother to pay his bills for him," that he had moved in with his parents and was "no longer living independently."  It was noted that his mother washes his clothes and cooks for him, and his aunt cleans the house.  The examiner noted he is "not doing great with his activities of daily living."  

In addition, his GAF scores reflect serious impairment and his overall condition has been characterized as "severe" on several occasions.  In the January 2010 private treatment record the Veteran's PTSD was labeled "severe."  In September 2009 his GAF score was 40.  On VA examination in February 2009 his score was 51.  On other occasions in February 2009 it was 40 and 30.  On VA examination in January 2009 the examiner found his score was 51 and that it indicated "severe impairment in social and industrial functioning."  In a January 2009 treatment record the Veteran's GAF score was 45.  In August 2008 his score was 55.  On VA examination in March 2006 the Veteran's score was 41-55, with "some episodes of functioning in the serious range (45-55)." In a February 2005 VA treatment note his score was 51.  As noted above, a GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

While the Board notes that the record contains a number of GAF scores of 65, including the February 2010 VA examination report and a September 2004 VA examination report, the Board finds this inconsistent with the record as a whole.  The February 2010 examiner, for example, noted that the Veteran's symptoms had worsened since September 2009, yet assigned a much higher GAF score.  The Board notes that on review of the claims file, nearly every assessment of the Veteran's mental status indicates that his condition is consistently worsening.  The Veteran has been hospitalized as an inpatient on several occasions.  The Veteran's overall disability picture is inconsistent with the "mild" symptomatology contemplated by a GAF score of 65. As such, the Board does not find that these scores weigh against the assignment of a total rating for the Veteran's PTSD.  

Based on all of the above symptomatology and the Veteran's GAF scores, the Board finds a 100 percent evaluation is warranted for the Veteran's PTSD and that this rating is justified for the entire appeal period.

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claims.  This is so because the Board has taken action favorable to the Veteran by fully granting the claim above; a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).





ORDER

A disability rating of 100 percent for the Veteran's PTSD is granted since February 19, 2004, subject to statutory and regulatory provisions governing the payment of monetary benefits.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


